Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection:
The specification is objected to because it contains functional and structural explanations of the invention that have no bearing on the ornamental appearance and therefore must be deleted. Attention is directed to the fact that design patent applications are concerned solely with the ornamental appearance of an article of manufacture. The functional and/or structural features stressed by applicant in the papers are of no concern in design cases, and are neither permitted nor required. Function and structure fall under the realm of utility patent applications. Such information or statements may be placed in an appendix to the application as background information.
[A massage appliance is composed of a vertically long hollow resin case having an arc shape at the upper end and a flat front shape at the lower end, a battery, a motor, a vibration member, and the like housed in the case; the case includes a lower case piece containing the battery, and an upper case piece containing the motor and the vibration member that generates vibration when rotating while being fixed to a output shaft of the motor; a rotating shaft that tilts the upper case piece forward by a predetermined angle with respect to the lower case piece is disposed at an upper part of the lower case piece and an lower part of the upper case piece; for this reason, the posture can be changed between the straight posture with the upper case piece arranged linearly with respect to the lower case piece as shown in 1.1 and the inclined posture with the upper case piece tilted 45 degrees forward as shown in 1 .7 and 1.9; the lower case piece is a gripping part, and a circular power switch is arranged at a lower front part thereof; a connector insertion port is provided on the bottom surface of the lower case piece; the tip of the upper case piece is a vibrating part; 1 .7 is a perspective view of an inclined state, and 1 .9 is a central longitudinal sectional view of an inclined state.]


Claim Rejection – 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling for the following reasons:
The lines/shapes shaded gray below and labeled “A”, the exact shape and appearance of which cannot be ascertained in the absence of corroborating views to fully describe the three-dimensional appearance of said element  (e.g. one or more attributes such depth, curvature, angle, placement, etc. are unknown).  

    PNG
    media_image1.png
    150
    221
    media_image1.png
    Greyscale
 
Likewise, the interior details shown in reproductions 1.8 and 1.9 (shaded gray on 1.8 below) are also not enabled by the single view where they are visible.

    PNG
    media_image2.png
    150
    885
    media_image2.png
    Greyscale

Applicant is cautioned that if the surface shape of an element/structure is not evident from the disclosure as filed, the addition of additional views of those elements/structures after filing may comprise new matter (37 CFR 1.152 (II)). 

It is therefore suggested that elements noted above be disclaimed in all views. See Hague Administrative Instructions Sections 403(a)(i) and (ii).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required of all counsel, regardless of their authorized status in front of The Hague or other Contracting Party. Applicant should complete and place in the case file (via the EFS-web system or postal mailing) form PTO-SB0080 which may be downloaded at https://www.uspto.gov/web/forms/sb0080.pdf
Pro se applicants may communicate directly with examiner by telephone or email communication. However, for attorneys representing applicants please note the following:
•    Attorneys must be registered to practice in front of the USPTO, and have a current registration number before any merits of the case may be discussed.

•    Without the above the examiner may only provide case status information (time frame for examination, procedural questions, and general USPTO practice questions).

When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•    Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-
and-resources
•    Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•    Facsimile to the USPTO's Official Fax Number (571-273-8300)
•    Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is rejected under 35 USC § 112(a) and (b).

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.
 
/CALVIN E VANSANT/Examiner, Art Unit 2915    

/George D. Kirschbaum/Primary Examiner, Art Unit 2922